internal_revenue_service number release date index number --------------------------------------------------------- ------------------------------------------------------------ --------- ------------------------------------------ ---------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc tege eb hw plr-110181-13 date date legend taxpayer ------------------------------------------------------------- --------------------------------------------------------------- administrator -------------------------------------------------------- ---------------------------------------------------- state statute ------------- --------------------------------------------------- plan a ---------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- plan b -------------------------------------------------------------------------------- plan c --------------------------------------------------------------------------- ------------------------------------------------------------- plan d plan e ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------- plr-110181-13 ------------------------------------------------------------------------------------------ plan f --------------------------------------------------------------- ----------------------------------------------------------------- plan g ----------------------------------------------------------------- ------------------------------------------------------------------- dear --------------------- this is in reply to a letter dated date and subsequent correspondence from your authorized representatives requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment under sec_104 of the internal_revenue_code code of certain disability retirement benefits paid under plans a b c d e f and g taxpayer is an independent board and trustee of the seven plans covered by this ruling taxpayer has established and maintained the plans pursuant to the laws of the state the administrator is responsible for the day-to-day operation and administration of the seven plans taxpayer determines in accordance with established rules and procedures whether an individual has become disabled and is eligible for benefits under the relevant plan due to the member’s disability the disability benefits paid_by each of the plans are determined based on the benefit formula that applies to the plan and the member and are paid to the member until normal_retirement_age section of the statute requires that disability retirement under all the plans must be converted to a service retirement benefit when the member attains normal_retirement_age under the plan accordingly none of the seven plans provide for disability benefits beyond the member’s normal_retirement_age plan a plan a established under of the statute is a tax-qualified multiple-employer plan that provides retirement disability and death_benefits to eligible employees of the state the state university system local governments and certain school districts within the state membership in plan a is mandatory and a condition_of_employment for eligible employees in addition of the statute permits certain newly hired employees and elected officials to elect to become active members of plan a all eligible employees who are members of plan a are required to contribute toward the cost of their benefits under plan a in addition to retirement benefits plan a provides members and their beneficiaries with disability and death_benefits plr-110181-13 under plan a a member who has completed at least years of membership service is eligible to qualify for disability retirement benefits if certain conditions are satisfied plan a does not distinguish between duty-related and non-duty related disability death_benefits under plan a are the same whether the death is duty-related or not-duty related of the statute section of the statute sets forth the cost of living adjustment rates that apply to certain plan a benefits plan b plan b established under of the statute is a tax-qualified defined_benefit_plan that provides retirement disability and death_benefits to all state district_court judges justices of the state supreme court and the chief and associate water judges and their beneficiaries of the statute membership in plan b is mandatory and a condition_of_employment for covered individuals pursuant to of the statute plan b provides members and their beneficiaries with non-duty and duty-related disability and death_benefits under plan b a member who incurs a non-duty related disability receives a disability retirement benefit that is the actuarial equivalent of the member’s service retirement under plan b at the time of disability of the statute pursuant to of the statute plan b provides a member who is disabled as a direct result of any service or duty for the state judiciary a disability retirement benefit equal to the greater of of the member’s current salary or of the member’s highest average compensation if a member selected one of the optional forms of benefits described in plan b would provide an annuity to the member’s contingent annuitant if the member dies while receiving duty-related disability benefits plan b also provides separate duty-related and non-duty related death_benefits according to of the statute the designated survivor of a plan b member who dies as a direct and proximate result of injury received in the course of the plan b member’s service or duty is paid a survivorship benefit sections and of the statute set forth the cost of living adjustment rates that apply to certain plan b benefits plan c plan c established under of the statute is a tax-qualified defined_benefit_plan that provides retirement disability and death_benefits to all state highway patrol personnel and their beneficiaries according to of the statute membership in plan c is plr-110181-13 mandatory and a condition_of_employment for all members of the state highway patrol including supervisors and assistant supervisors pursuant to of the statute plan c provides members and their beneficiaries with non-duty and duty-related disability and death_benefits under plan c a member who incurs a non-duty disability receives a disability retirement benefit that is the actuarial equivalent of the service retirement under plan c at the time of disability of the statute as required by of the statute plan c provides a member who is disabled as a direct result of the member’s service in the line of duty a disability retirement benefit equal to of the member’s highest average compensation if the member’s disability occurs before completing years of membership service or of the member’s highest average compensation_for each year_of_service credit if the member’s disability occurs after completing years or more of membership service upon the death of a member who is receiving disability retirement benefits from plan c of the statute requires plan c to continue to provide disability retirement benefits to the member’s surviving_spouse or dependent_children plan c also provides separate duty-related and non-duty related death_benefits according to of the statute the surviving_spouse or dependent_child of an active member of plan c who dies as a direct and proximate result of injury received in the course of the member’s service is paid a monthly benefit from plan c equal to of the member’s highest average compensation under of the statute the surviving_spouse or dependent_child of an active member of plan c who dies before the member’s retirement age are paid a survivorship benefit that is the actuarial equivalent of the member’s early_retirement_benefit under plan c section of the statute sets forth the cost of living adjustment rates that apply to certain plan c benefits plan d plan d established under of the statute is a tax-qualified multiple-employer defined_benefit_plan that provides retirement disability and death_benefits to criminal investigators detention and all state sheriffs and their beneficiaries according to of the statute membership in plan d is mandatory and a condition_of_employment for all sheriffs investigators or detention officers unless the eligible_employee was a member of plan a and chose to remain a member of plan a during the relevant period all eligible employees who are members of plan d are required to contribute toward the cost of their benefits under plan d plr-110181-13 pursuant to of the statute plan d provides members and their beneficiaries with non-duty and duty-related disability and death_benefits under plan d a member who incurs a non-duty disability receives a disability retirement benefit that is the actuarial equivalent of the service retirement under plan d at the time of disability of the statute section of the statute requires that plan d provide a member who is disabled as a direct result of the member’s service in the line of duty a disability retirement benefit equal to of the member’s highest average compensation if the member’s disability occurs before the member completes years of membership service or of the member’s highest average compensation_for each year_of_service credit if the member’s disability occurs after the members completes years or more of membership service plan d pursuant to of the statute provides an annuity to the member’s contingent annuitant if the member dies while receiving duty-related disability benefits from plan d and the member selected one of the optional forms of benefits described in of the statute plan d also provides separate duty-related and non-duty related death_benefits according to of the statute the beneficiary of an active member who the taxpayer determined to have died as direct and proximate result of injury received in the course of the member’s service is paid a monthly benefit equal to of the member’s highest average compensation under plan d the beneficiary of an active member who dies for a non-duty related reason before reaching retirement age may elect to receive the member’s accumulated_contributions in a lump sum payment or a survivor benefit equal to of the highest average compensation_for each year_of_service credit actuarially reduced from age or from the date the member would have completed years of membership service using the factor that provides the greater benefit and section of the statute sets forth the cost of living adjustment rates that apply to certain plan d benefits plan e plan e established under of the statute is a tax-qualified multiple-employer defined_benefit_plan that provides retirement disability and death_benefits to all persons employed as peace officers according to of the statute membership in plan e is mandatory and a condition_of_employment as long as the member is employed as a peace officer all eligible employees who are members of plan e are required to contribute toward the cost of their benefits under plan e plr-110181-13 pursuant to of the statute plan e provides members and their beneficiaries with non-duty and duty-related disability and death_benefits under plan e a member who incurs a non-duty disability receives a disability retirement benefit that is the actuarial equivalent of the service retirement under plan e at the time of disability of the statute section of the statute requires that plan e provide a member who is disabled as a direct result of the member’s service in the line of duty a disability retirement benefit equal to of the member’s highest average compensation if the member’s disability occurs before completing years of membership service or of the member’s highest average compensation_for each year_of_service credit if the member’s disability occurs after completing years or more of membership service a member must have at least five years_of_service to be eligible for duty-related disability benefits under plan e plan e provides an annuity to the member’s contingent annuitant if the member dies while receiving duty-related disability benefits from plan e and the member selected one of the optional forms of benefits described in of the statute plan e also provides separate duty-related and non-duty related death_benefits according to of the statute the designated_beneficiary of a member who the taxpayer determines died as a direct and proximate result of injury received in the course of the member’s service is paid a monthly survivorship benefit equal to of the member’s highest average compensation however according to of the statute in the case of a member who completed more than years_of_service credit before his death the survivorship benefit must equal of the member’s highest average compensation_for each year_of_service credit section of the statute sets forth the cost of living adjustment rates that apply to certain plan e benefits plan f plan f established under of the statute is a tax-qualified multiple-employer contributory defined_benefit_plan that provides retirement disability and death_benefits to eligible police officers employed by first- and second-class cities and other cities that adopt plan f membership in plan f is mandatory and a condition_of_employment for all police officers who are employed by a city that participates in plan f all eligible employees who are members of plan f are required to contribute toward the cost of their benefits under plan f plan f does not distinguish between duty-related and non-duty related disability or death_benefits and of the statute in addition according to plr-110181-13 of the statute death_benefits under plan f are the same whether the death is duty-related or non-duty related section of the statute sets forth the cost of living adjustment rates that apply to certain plan f benefits plan g plan g established under of the statute is a tax-qualified multiple-employer defined_benefit_plan that provides retirement disability and death_benefits to firefighters employed by first and second-class cities other cities or rural fire districts that adopt plan g membership in plan g is mandatory and a condition_of_employment for all full-paid firefighters who are employed by a city that participates in plan g and firefighters hired by the state air national guard on or after a certain date all eligible employees who are members of plan g are required to contribute toward the cost of their benefits under plan g plan g does not distinguish between duty-related and non-duty related disability or death_benefits and of the statute section of the statute sets forth the cost of living adjustment rates that apply to certain plan g benefits sec_104 of the code excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 of the income_tax regulations provides that the exclusion from income of amounts described in sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee this exclusion however is not available and does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness accordingly based on the representations made and authorities cited above we conclude as follows disability benefits paid under plans b of the statute to a member who suffers a disability due to a job-related illness or injury will not be considered gross_income to the member or the member’s survivors under of the statute under sec_104 of the code until such benefits convert to normal service retirement pursuant to of the statute at which point the entire benefit will be taxable plr-110181-13 and subject_to basis recovery non-duty related disability benefits under plan b of the statute are taxable to the member or the member’s survivors disability benefits that do not exceed of the member’s highest average compensation that are paid under plan c plan d and plan e to a member who suffers a disability due to a job-related illness or injury will not be considered gross_income to a member or the member’s survivors under sec_104 of the code until such benefits convert to normal service retirement pursuant to of the statute at which point the entire benefit will be taxable and subject_to basis recovery amounts that exceed of the member’s highest average compensation are taxable under plans c d and e to the member or member’s survivors all disability benefits whether or not duty-related under plan a plan f and plan g paid to a member or the member’s survivors will be taxable_income to the member or the member’s survivors except to the extent basis recovery is available death_benefits that do not exceed of the member’s highest average compensation and that are paid under plan c plan d and plan e to survivors of members who die as a result of the performance of duty will not be taxable_income to the recipient under sec_104 of the code all death_benefits whether or not duty-related under plans a f and g paid to a member will be taxable_income to the member’s survivors except to the extent basis recovery is available death_benefits paid under plans b c d and e to a member whose death is not due to a job-related illness or injury will be taxable_income to the member’s survivors except to the extent basis recovery is available annual cost_of_living_adjustments paid under plans a b c d e f and g to a member will not be considered gross_income to the member to the same extent that the underlying duty-related disability retirement payments or survivor benefits are not considered gross_income to the member under sec_104 of the code no opinion is expressed or implied concerning the federal tax consequences under any other provision of the code or regulations other than those specifically stated above plr-110181-13 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
